Title: To George Washington from William Bartlett, 11 December 1775
From: Bartlett, William
To: Washington, George



Sir
Beverly [Mass.] 11th Decer 1775

I acknolidge the Favour of yours of this date concerning the Ship Concords Cargo and Shall forward it to Head Quts. as fast as Possible but the Roads being Very bad the Teamers think the Price Stipulated by Our General Court is not Sufficient Desire Your Excellency would inform me weather you will allow them any more or not The Porter togeather with the Other Arcticles mentioned by your Excellency I shall forward the first warm Day.
One favour I would beg of your Excellency Concerning Capt. Lawry of the Ship Concord as his Circumstances is Low he Desires He may if your Excellency thinks Proper Tarry at Salem as his Expences will be Lessen’d by it I think him to be a man of Honour and Can be depended on in Hast. I am with the Gratest Esteem Your Excellencys Most Obedt Hum. Sert

William Bartlett

